                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
CHARLES SIMONSON,                                     :

                            Plaintiff                 :      CIVIL ACTION NO. 3:18-2445

               v.                                     :          (JUDGE MANNION)

BOROUGH OF TAYLOR and                                 :
WILLIAM ROCHE,
                                                      :
                            Defendants

                                              ORDER
         In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:

          (1)           The defendants’ motion for summary judgment, (Doc. 38),
                        is GRANTED with respect to plaintiff’s federal claims in
                        Counts I-IV and VII-VIII in his amended complaint, (Doc.
                        15), and JUDGMENT is entered in favor of defendants and
                        against plaintiff on these claims.

          (2)           Plaintiff’s state law claims against defendants in Counts II,

                        III, V and VI of his amended complaint are DISMISSED
                        WITHOUT PREJUDICE.
          (3)           The clerk of court is directed to CLOSE this case.



                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
Dated: March 30, 2020
18-2445-02-ORDER-Word
